The evidence closed.
Joynes for the United States.—Roscoe 580. Where a homicide is proved to have been committed, the law presumes it to be murder, and it devolves upon the accused, from the evidence adduced either for or against him, to show that it is either manslaughter or justifiable or excusable homicide. He argued that the facts of this tragedy proved a combination between Reid and Clements, and that even though Clements had not struck a blow or raised a hand to fire a pistol, yet if he was present, ready to help, aiding and abetting, he was guilty of murder.
William Jl. Cocke, for. the defence.—The accused is not guilty of piracy according to its legal meaning, Act of Cong. 1790, and according to the definition of piracy under the law of nations and the civil law—Story on Constit. 405. He cannot be convicted of “ making a revolt,” because he is not so indicted. The Act of Congress makes murder on the high seas piracy, but the evidence does not make out a case of murder , it is manslaughter only, at most, and that is a separate statutory offence, by Act of Congress, see 3178, Gordon’s Dig. 933. Not being indicted for manslaughter, he cannot be convicted at all.
J. M. Carrington, for the defence.—Addressed the Jury for an hour, commenting upon the law and the evidence.
Byrd.—Assailed the testimony of the Captain and Castello; and argued that if the Jury believed a part of Clements’ statement, they ought to believe it all, and if they believed that the mate struck him with a handspike—there was ample provocation to make the killing manslaughter. He spoke two hours, not concluding until
Friday, November 29th, 1851.
Joynes closed for the prosecution. He argued that there was nothing to prove that the mate struck the accused before the fatal blow was given; he vindicated the Captain and Castello, and *107ended by an earnest appeal to the Jury, fair alike to the accused and the United States.
The Jury retired at about ten minutes past one, and in a quarter of an hour returned with a verdict of “ Guilty.”